 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   LAWRENCE E. CLARKE, JR.,

 9                             Plaintiff,                 CASE NO. 2:19-cv-00109-JCC

10          v.                                            ORDER GRANTING
                                                          APPLICATION TO PROCEED IN
11   DANIEL T. SATTERBERG, et al.,                        FORMA PAUPERIS

12                             Defendants.

13          Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED under 28

14   U.S.C § 1915(a)(1). The Court recommends the complaint be reviewed under 28 U.S.C. §

15   1915(e)(2)(B) before issuance of summons.

16          The Clerk shall provide a copy of this Order to plaintiff and to the Honorable John C.

17   Coughenour.

18          DATED this 26th day of March, 2019.

19

20

21
                                                         A
                                                         BRIAN A. TSUCHIDA
                                                         Chief United States Magistrate Judge
22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
